Hammond, J.
There was evidence of the due care of the plaintiff. As to the negligence of the defendant, the evidence properly warranted findings by the jury that, although the defendant had let different parts of the building to different tenants at will, he nevertheless retained control of the outside of the building, including the roof and the gutters, and that upon him rested the responsibility as to repairs; that the gutter was negligently suffered by the defendant to be out of repair, so that the water flowed upon the sidewalk of a public street and there freezing rendered the walk dangerous to public travel and a nuisance; that the defendant knew or ought to have known this and that the plaintiff, while travel-ling thereon, was injured thereby. This makes a case for the *583plaintiff. Marston v. Phipps, 209 Mass. 552, and cases cited. And this would be so even if the acts of children contributed to the nuisance. Field v. Gowdy, 199 Mass. 568, and cases cited.

Exceptions overruled.